Citation Nr: 0710076	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-34 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to December 
1971.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from July and December 2003 decisions by the RO.

The veteran testified at a video conference hearing during 
March 2005 before the undersigned Board member.

REMAND

The Board noted in its October 2005 remand that it did not 
appear that the RO had attempted to verify the stressor 
incidents already described by the veteran.  Not only did the 
Board instruct the RO to, among other things, send the 
veteran a PTSD development letter requesting more detailed 
information about his service in Vietnam and claimed 
stressors, but also that the RO should attempt to verify the 
occurrence of the claimed stressors through official 
channels.  Review of the post-remand actions taken by the 
Appeals Management Center (AMC) shows that a PTSD development 
letter was sent to the veteran on October 27, 2005, to which 
the veteran did not reply.  A supplemental statement of the 
case (SSOC) was sent to the veteran on February 10, 2006.  
There was no attempt to corroborate the veteran's claimed 
stressors based on information already described by the 
veteran in the claims file.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2006). 

The veteran's personnel file reveals that he was assigned to 
the Naval Aviation Supply Depot at Qui Nhon, Republic of 
Vietnam, from September 16, 1969 to March 16, 1970.  During 
his second tour of duty in Vietnam the veteran was assigned 
to the Naval Support Facility at Camn Rahn Bay from April 1 
to November 30, 1971.  Unfortunately, the personnel file does 
not provide more detailed information about the veteran's 
assignment(s) while in Vietnam.   

The veteran has provided some information about his claimed 
stressors.  In two information letters to the RO dated in 
July 2003 and March 2004 by a VetCenter social worker on the 
veteran's behalf, the veteran reported that, in about 
September 1969, he was sent from Qui Nhon to an Advance 
Tactical Support Base (ATSB) near the Cambodian border to 
provide support for river patrol boats (PBRs) during 
Operation SEALORDS.  The ATSB was between a Vietnamese Army 
base and a base for native tribe mercenaries.  It was in the 
Plain of Reeds.  The veteran was with eight other Americans 
at the ATSB.  Their job was to provide ammunition and fuel 
support for the river patrol boats.  He reported that he 
would sometimes go on patrol with the river patrol boats, and 
he would fire mortars and other weapons as necessary.  He had 
many friends who were wounded and medi-vaced.  

The bases were set up to replace the mother ships of the 
Naval Support Facility which were too large to negotiate the 
inland waterways, and too far away to supply the river patrol 
boats.  Information copied from a website that the veteran 
presented at the March 2005 hearing shows that his ATSB was 
called Binh Gia (the veteran reported that it was also called 
Solid Anchor Base).  It was on the Vinh Te Canal, West from 
the village of Tinh Bien.  (There is a map of this area 
included among the documents in the veteran's personnel 
file.)  At the March 2005 hearing, the veteran presented 
copies of his own photographs of the ATSB.  Those personal 
photographs appear to correlate with photographs of the base 
that the veteran downloaded from the internet and thereby 
support his position that he was indeed stationed at that 
ATSB.

The veteran has filed a copy of an undated Stars & Stripes 
newspaper article that describes a battle that particularly 
stands out in the veteran's memory.  He has reported that 
this battle probably occurred during September or October 
1969.  The 90-day period to search for verification of this 
battle would be from September 1 to November 30, 1969.  The 
veteran reported that the battle started in the evening when 
it was getting dark.  There was gunfire in the distance.  The 
river patrol boats were out on patrol and there were only 
seven Navy men at the base.  The base started to receive fire 
at about the same time the boats returned with wounded men.  
The veteran helped unload the bleeding wounded from the boats 
and carried them to the medi-vac helicopters.  The base was 
receiving enemy fire, and the veteran had to return fire with 
his M-16 rifle.  He remembers the sound of the bullets 
hitting the helicopters.  

Not only should there be an attempt to verify this particular 
battle, but all of the history for the ATSB at Binh Gia 
should be obtained for that 90-day period, if possible.

The veteran also reported to the VetCenter social worker 
that, during his second tour in Vietnam he was again sent 
from the Naval Support Facility at Camn Rahn Bay to the Binh 
Gia/Solid Anchor Base to support the operations of the river 
patrol boats.  During this period (the veteran has not 
provided any approximate date), the veteran was involved in 
an incident where he was firing mortars, and he and his 
friend were hit with shrapnel.  His friend lost an arm, but 
the veteran only had a minor wound on his leg.  He believes 
this incident occurred in the area of Chau Duc, near his 
base.  The veteran reported that he was sent to the hospital 
ship with initials YBRM on it, the same ship where he had 
previously been treated for another health problem, at Qui 
Nhon.  The veteran said that he refused the Purple Heart 
medal because he felt his injury was not serious compared to 
his friend who lost an arm.

Obtaining verification of this incident should also be 
attempted.  The veteran was assigned to the Naval Support 
Facility at Camn Rahn Bay from April 1 to November 30, 1971.  
Perhaps the veteran will provide approximate dates for when 
he was sent to Binh Gia/Solid Anchor Base, and when the 
incident occurred.  If he does not, inquiry should be made to 
cover the 90-day period from June 5 to September 5, 1971 (the 
veteran's SMRs show he was treated at the Camn Rahn Bay 
hospital for a different health problem on September 6, 1971, 
so therefore he was not at Binh Gia at that time) to search 
for any record of the incident, as well as to obtain a 
history of incidents at Binh Gia during that same time 
period.  

In view of the foregoing, this case is REMANDED for the 
following action:

1.  Give the veteran another opportunity 
to provide more detailed information 
about his service in Vietnam and claimed 
stressors, as well as his units of 
assignment, and the circumstances of his 
claimed combat-related incidents.  He 
should be specifically asked to provide 
an approximate date for when the incident 
in which he was hit by shrapnel occurred.  
The veteran should also be told that he 
may submit statements from individuals 
who served with him and who might have 
information regarding any of the 
stressful incidents experienced by the 
veteran, including his participation in 
any enemy attacks.

2.  Attempt to verify the occurrence of 
the veteran's claimed stressors through 
official channels.  Use the information 
described in the introductory paragraphs 
above to help focus the search by 
location and date.  Also, use any 
additional information supplied by the 
veteran.  All agencies, including the 
service department and National Archives, 
that might assist in this investigation 
should be contacted.  Any information 
obtained should be associated with the 
claims file.  If the search efforts 
produce negative results, documentation 
to that effect should be placed in the 
claims file.

3.  Thereafter, take adjudicatory action 
on the veteran's claim of service 
connection for PTSD.  If the benefit 
sought remains denied, issue a 
supplemental statement of the case 
(SSOC).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West 2002 & Supp. 2006).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).  

